ON PETITION FOR REHEARING.
RICE, J.
Respondents have filed a petition for rehearing in this case. In this petition reference is made to the situation confronting the city of Idaho Falls. It is suggested that the growth of the community makes it necessary to build a new power-house, install new machinery, blast an intake channel to supply water for the new machinery, and do whatever would be necessary in case the eity constructed an entire new plant. It is also suggested that the law would permit the city to issue bonds for the purpose of acquiring a new plant, or to build one immediately adjoining the existing plant already owned by the city.
Had the ordinance in question, by appropriate language, limited the expenditure of the proceeds of the proposed bonds to the purposes suggested in the petition for rehearing, a different question would have been presented. By the ordinance in question it was proposed to use the funds derived from the issue of the bonds for the purpose of acquiring an adequate electric light and power plant, by enlarging, extending, repairing, altering and improving the plant now owned and controlled by the said city. Under this ordinance the entire proceeds of the bonds might have been expended in repairs, alterations or improvements of the existing plant.
We must adhere to the views expressed in the original opinion, that the law does not contemplate the issuance of bonds for such purposes.
The petition for rehearing will be denied.
Morgan, C. J., concurs.
BUDG-E, J.
I still adhere to my views as expressed in the dissenting opinion on the original hearing.